Citation Nr: 0315647	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  97-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for loss of smell and 
loss of taste.  

2.	Entitlement to service connection for misaligned and 
abraded teeth.

3.	Entitlement to an increased rating for residuals of 
maxillary anterior segmental osteotomy and mandibular 
sagittal osteotomy for correction of apertognathia, with 
facial denervation, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1996 rating decision Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran currently resides within 
the jurisdiction of the St. Petersburg, Florida RO.

In November 1996, the RO granted service connection for 
facial denervation, the residuals of maxillary anterior 
segmental osteotomy and mandibular sagittal osteotomy for 
correction of apertognathia.  A noncompensable rating was 
assigned.  In August 1998, the RO increased the rating to 10 
percent.  


REMAND

In December 2001, the Board remanded this case, in part, so 
that the veteran could undergo a recommended examination by 
an oral surgeon and to obtain the complete service medical 
and dental records from the National Personnel Records Center 
(NPRC).  The September 2002 supplemental statement of the 
case reflects that the NPRC had not responded to the RO's 
January 2002 request and that the veteran failed to report 
for the April 2002 examination.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The September 2002 supplemental statement 
of the case also reflects that the veteran failed to report 
for the April 2002 examination.  A May 2002 statement from 
the veteran shows an address different from the address to 
which notice of the scheduled examination was sent.  In order 
to afford him every opportunity to establish his claims, the 
Board believes that an additional development is warranted.

Accordingly, the case is remanded for the following:

1.  It is requested that the RO contact 
the veteran at the current address of 
record (apparently the address listed on 
VA form 21-4138 dated in May 2002) and 
inform him that he failed to report for 
the VA examination scheduled in April 
2002.  Again inform him of 38 C.F.R. 
§ 3.655 (2002) and ask him if he is 
willing to report for the VA examination.

2.  The RO should again request the NPRC 
to conduct a search for any additional 
service medical and dental records, to 
include the separation examination.  The 
RO should inform the NPRC that they did 
not respond to our January 2002 request.  

3.  If the veteran is willing to report 
for the examination the RO should arrange 
that a VA examination be conducted by an 
oral surgeon to determine the presence and 
etiology of the loss of smell and taste 
and the severity of the residuals of 
maxillary anterior segmental osteotomy and 
mandibular sagittal osteotomy with facial 
denervation.  The claims folder and a copy 
of this Remand are to be furnished to the 
examiner in conjunction with the 
examination.  All test and specialized 
examinations deemed necessary should be 
accomplished.  It is requested that the 
examiner obtain a detailed history 
regarding a reported inservice wound to 
the head.  

The examiner is requested to identify the 
cranial nerve involved and indicate 
whether the disability results in moderate 
or severe incomplete paralysis, or 
complete paralysis.  The examiner is asked 
to indicate whether there is any clinical 
evidence of residuals of a gunshot wound.  
It is also requested that the examiner 
render an opinion as to whether it is as 
likely as not that the loss of smell and 
taste, if present, were caused or 
aggravated by the service connected 
maxillary anterior segmental osteotomy and 
mandibular sagittal osteotomy or gunshot 
wound.  Allen V Brown, 7 Vet. App. 430 
(1995).  A complete rational for any 
opinion expressed should be included in 
the examination report. 

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



